DETAILED ACTION
This office action is in response to Applicant Arguments and Remarks Made in an Amendment filed on 05/17/2022 for application with case number 16/648,607 (filed on 03/18/2020), in which claims 26-50 were originally presented for examination.

Status of Claims
Claims 26-28, 32, 34, 38-40, 44, 46-50  are currently amended. Claims 31, 43 have been cancelled. Claims 51 & 52 have been added as new claims depending on base claim 47. Accordingly, claims 26-30, 32-42, and 44-52 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim this application to be a 371 of PCT/CN2017/119442, filed on 12/28/2017.	

	Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 03/18/2020 has been received and considered.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims (see MPEP §2111.01).

Response to Arguments 
Applicant's arguments filed on 05/17/2022 have been fully considered and are addressed as follows:
Regarding the Specification Objections: The objection is withdrawn, as the amendments to Specification filed on 05/17/2022 have properly addressed the informalities recited in the Non-Final office action mailed on 02/23/2022.
Regarding the Claim Objections: The claims’ objections are withdrawn, as the amended claims filed on 05/17/2022 have properly addressed the claims’ informality objections recited in the Non-Final office action mailed on 02/23/2022. 
Regarding the claim rejections under 35 USC §112(b): The rejections of claims 32-33 & 44-45 for lack of antecedent basis are withdrawn, as the amended claims filed on 05/17/2022 recite proper antecedent basis.
Regarding the claim rejections under 35 USC §101: The rejection of claims 47-50, for being not directed to patent-eligible subject matter (Signals per se), are withdrawn, as the amended claims filed on 05/17/2022 has overcome the rejection under 35 USC §101 recited in the Non-Final office action mailed on 02/23/2022.
Regarding the Claim rejections under 35 USC §103:  Applicant’s arguments regarding the rejections of the claims 26, 28, 31, 38, and 40, 43, 47-50 as being unpatentable over Ichikawa (US 6,408,247 B1) as modified by Hamada (PG Pub. US 2010/0312432 A1) have been fully considered. However, those arguments are not persuasive.
Applicant asserts that:
“This does not meet the claimed recitations of adjusting intervals between successive object detection operations and adjusting such intervals based on a capture rate of the sensor data, or a distance difference of the object over adjacent captures of the sensor data, or an operational context of the vehicle, or a combination of these three aspects. These claimed object detection operations are not disclosed by Hamada …
The deficiencies of Ichikawa and Hamada are not remedied by the other cited references such as Guoqing, Sablak, or Salsman …
Applicant therefore submits that none of the references, in any combination, fully teach, suggest, or establish the obviousness of the claims as presently amended. Applicant respectfully requests reconsideration and withdrawal of the rejections under §103, and an indication of allowability for all pending claims.” (see Remarks pages 13-14; emphasis added)

The examiner respectfully disagrees. Examiner notes that Applicant’s arguments are all focusing on new limitations added to the amended base claims 26, 38, and 47 apparently to overcome the current obviousness rejections under §103 as recited in the Non-Final office action mailed on 02/23/2022. Although the examiner does not necessarily agree with the applicant arguments, and in the interest of concluding the prosecution, a new reference is introduced to teach some of the amended limitations as outlined in the prior art rejections below.
Accordingly, those arguments are rendered moot in light of the new grounds of rejection outlined below, which were necessitated by the applicant’s amendment. 









Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

	Claims 26, 28, 38, 40, 47, and 49 are rejected under 35 USC §103 as being unpatentable over Patent Publication No. US 6,408,247 B1 to Ichikawa et al. (hereinafter “Ichikawa”) in view of PG Pub. US 2015/0285623 A1 to Tachibana (hereinafter “Tachibana”)


As per claims 1-25, (Canceled)




As per claim 26, Ichikawa teaches a system for improving sensor efficiency, the system comprising:
object recognition circuitry implementable in a vehicle to detect an object ahead of the vehicle, the object recognition circuitry configured to use an object detection operation to detect the object from sensor data of a sensor array, and the object recognition circuitry configured to use at least one object tracking operation to track the object between successive object detection operations (Ichikawa, in Fig. 4 [reproduced here for convenience] S1 “detect Obstacle” & Col. 4 Ln. 35-50, discloses step S1, a relative position and a relative speed of an obstacle O such as a coming-on vehicle, relative to the vehicle are detected at a detection period of 100 msec by the radar device S1, in Step S3, the obstacle locus determining means M1 determines the locus of movement of the obstacle O, based on the relative position and the relative speed of the obstacle O detected by the radar device S1. Namely, each of the relative position and the relative speed of the obstacle O detected by the radar device S1, is comprised of a plurality of data provided at a time interval of 100 msec [i.e., object tracking operation to track the object between successive object detection operations]); and
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    624
    451
    media_image1.png
    Greyscale

Ichikawa’s Fig. 4

[AltContent: arrow]
    PNG
    media_image2.png
    803
    476
    media_image2.png
    Greyscale

Ichikawa’s Fig. 5

a processor subsystem to:
calculate a relative velocity of the object with respect to the vehicle (Ichikawa, in Fig. 5 [reproduced here for convenience] “Relative speed”, Fig. 4 [reproduced here for convenience] & Col. 4 Ln. 35-50, discloses step S3, where the obstacle locus determining means M1 determines the locus of movement of the obstacle O, based on the relative position and the relative speed of the obstacle O detected by the radar device S1. Namely, each of the relative position and the relative speed of the obstacle O detected by the radar device S1, is comprised of a plurality of data provided at a time interval of 100 msec, as shown in FIG. 5 [reproduced here for convenience]); and
configure the object recognition circuitry to 
wherein the object recognition circuitry is further configured  (Ichikawa, in Col. 1 Ln. 35-40, discloses that it is necessary to detect the obstacle at an interval or period as short as possible to determine the presence or absence of the possibility of collision accurately. Ichikawa, in Col. 4 Ln. 54-67 & Col. 5 Ln. 1-2, discloses that on the basis of the current values of the relative position and the relative speed of the obstacle O [i.e., operational context of the vehicle], determine a relative position and a relative speed of the obstacle O after a predetermined time from the time point when the current data has been obtained. Namely, if the predetermined time is set at a determined period Ts shorter than a detection period (100 msec) for the detection by the radar device S1 [i.e., intervals between successive object detection operations], the relative position and the relative speed of the obstacle O for a time of 100 msec from the time point when the current data has been obtained to a time point when the next data will be obtained, can be determined finely at every determination period Ts shorter than 100 msec. The length of the determination period Ts is determined at Step S9).
Ichikawa does not disclose to adjust the intervals between the successive object detection operations based on: (i) a capture rate of the sensor data, (ii) a distance difference of the object over adjacent captures of the sensor data.
Tachibana teaches, in ¶41, that is was old and well known at the time of filing in the art of vehicle distance sensing and control systems to adjust the intervals between the successive object detection operations based on: (i) a capture rate of the sensor data, (ii) a distance difference of the object over adjacent captures of the sensor data (Tachibana, in Fig. 3 & ¶41, discloses a control method for dynamically controlling a frame rate of a distance detection device [i.e., to adjust the intervals between the successive object detection operations], by determining a frame rate in a current frame  [i.e., capture rate of the sensor data]  based on a distance relative to an object detected in an immediately preceding frame [i.e., distance difference of the object over adjacent captures] with a distance detection device).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Ichikawa in view of Tachibana, as both inventions are directed to the same field of endeavor - vehicle distance sensing and control and the combination would provide for moderating the degradation of detection accuracy (see at least Tachibana’s ¶41).

As per claim 28, Ichikawa as modified by Tachibana teaches the system of claim 26, accordingly, the rejection of claim 26 above is incorporated. Ichikawa further teaches wherein the sensor array includes a radar sensor, and wherein the object detection operation includes:
obtaining a radar scan from the radar sensor (Ichikawa, in Fig. 3 [reproduced here for convenience], discloses “Radar Device” (S1), and in Col. 3 Ln. 65-67 & Col. 4 Ln. 1-2, discloses the radar device S1 scans a detection area ahead of the vehicle bod at a detection period of 100 msec by the laser beams or the millimeter wave and hence, information about the obstacle O is obtained at every detection period of 100 msec); and
[AltContent: arrow]
    PNG
    media_image3.png
    311
    1214
    media_image3.png
    Greyscale

Ichikawa’s Fig. 3

performing, during the object detection operation, object recognition on the radar scan to detect the object (Ichikawa, in Fig. 4 [reproduced here for convenience], discloses S1 “detect Obstacle”, and in Col. 4 Ln. 35-50: First, at Step S1, discloses a relative position and a relative speed of an obstacle O such as a coming-on vehicle, relative to the vehicle are detected at a detection period of 100 msec by the radar device S1. Namely, each of the relative position and the relative speed of the obstacle O detected by the radar device S1, is comprised of a plurality of data provided at a time interval of 100 msec).

As per claim 31, Canceled.

As per claim 38, Ichikawa teaches a method of improving sensor efficiency, the method comprising:
detecting, using object recognition circuitry installed in a vehicle, an object ahead of the vehicle, the object recognition circuitry configured to use an object detection operation to detect the object from sensor data of a sensor array, and the object recognition circuitry configured to use at least one object tracking operation to track the object between successive object detection operations (Ichikawa, in Fig. 4 [reproduced here for convenience] S1 “detect Obstacle” & Col. 4 Ln. 35-50, discloses step S1, a relative position and a relative speed of an obstacle O such as a coming-on vehicle, relative to the vehicle are detected at a detection period of 100 msec by the radar device S1, in Step S3, the obstacle locus determining means M1 determines the locus of movement of the obstacle O, based on the relative position and the relative speed of the obstacle O detected by the radar device S1. Namely, each of the relative position and the relative speed of the obstacle O detected by the radar device S1, is comprised of a plurality of data provided at a time interval of 100 msec [i.e., object tracking operation to track the object between successive object detection operations]);
calculating a relative velocity of the object with respect to the vehicle (Ichikawa, in Fig. 5 [reproduced here for convenience] “Relative speed”, Fig. 4 [reproduced here for convenience] & Col. 4 Ln. 35-50, discloses step S3, where the obstacle locus determining means M1 determines the locus of movement of the obstacle O, based on the relative position and the relative speed of the obstacle O detected by the radar device S1. Namely, each of the relative position and the relative speed of the obstacle O detected by the radar device S1, is comprised of a plurality of data provided at a time interval of 100 msec, as shown in FIG. 5 [reproduced here for convenience]); and
configuring the object recognition circuitry to ,
wherein the object recognition circuitry is further configured  (Ichikawa, in Col. 1 Ln. 35-40, discloses that it is necessary to detect the obstacle at an interval or period as short as possible to determine the presence or absence of the possibility of collision accurately. Ichikawa, in Col. 4 Ln. 54-67 & Col. 5 Ln. 1-2, discloses that on the basis of the current values of the relative position and the relative speed of the obstacle O [i.e., operational context of the vehicle], determine a relative position and a relative speed of the obstacle O after a predetermined time from the time point when the current data has been obtained. Namely, if the predetermined time is set at a determined period Ts shorter than a detection period (100 msec) for the detection by the radar device S1 [i.e., intervals between successive object detection operations], the relative position and the relative speed of the obstacle O for a time of 100 msec from the time point when the current data has been obtained to a time point when the next data will be obtained, can be determined finely at every determination period Ts shorter than 100 msec. The length of the determination period Ts is determined at Step S9).
Ichikawa does not disclose to adjust the intervals between the successive object detection operations based on: (i) a capture rate of the sensor data, (ii) a distance difference of the object over adjacent captures of the sensor data.
Tachibana teaches, in ¶41, that is was old and well known at the time of filing in the art of vehicle distance sensing and control systems to adjust the intervals between the successive object detection operations based on: (i) a capture rate of the sensor data, (ii) a distance difference of the object over adjacent captures of the sensor data (Tachibana, in Fig. 3 & ¶41, discloses a control method for dynamically controlling a frame rate of a distance detection device [i.e., to adjust the intervals between the successive object detection operations], by determining a frame rate in a current frame  [i.e., capture rate of the sensor data]  based on a distance relative to an object detected in an immediately preceding frame [i.e., distance difference of the object over adjacent captures] with a distance detection device).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Ichikawa in view of Tachibana, as both inventions are directed to the same field of endeavor - vehicle distance sensing and control and the combination would provide for moderating the degradation of detection accuracy (see at least Tachibana’s ¶41).

As per claim 40, Ichikawa as modified by Tachibana teaches the method of claim 38, accordingly, the rejection of claim 38 above is incorporated. Ichikawa further teaches wherein the sensor array includes a radar sensor, and wherein detecting the object ahead of the vehicle comprises:
obtaining a radar scan from the radar sensor (Ichikawa, in Fig. 3 [reproduced here for convenience], discloses “Radar Device” (S1), and in Col. 3 Ln. 65-67 & Col. 4 Ln. 1-2, discloses the radar device S1 scans a detection area ahead of the vehicle bod at a detection period of 100 msec by the laser beams or the millimeter wave and hence, information about the obstacle O is obtained at every detection period of 100 msec); and
performing, during the object detection operation, object recognition on the radar scan to detect the object (Ichikawa, in Fig. 4 [reproduced here for convenience], discloses S1 “detect Obstacle”, and in Col. 4 Ln. 35-50: First, at Step S1, discloses a relative position and a relative speed of an obstacle O such as a coming-on vehicle, relative to the vehicle are detected at a detection period of 100 msec by the radar device S1. Namely, each of the relative position and the relative speed of the obstacle O detected by the radar device S1, is comprised of a plurality of data provided at a time interval of 100 msec).

As per claim 43, Canceled. 

As per claim 47, Ichikawa teaches at least one non-transitory machine-readable medium comprising instructions for improving sensor efficiency, the instructions when executed by a machine, cause the machine to perform operations comprising:
detecting, using object recognition circuitry installed in a vehicle, an object ahead of the vehicle, the object recognition circuitry configured to use an object detection operation to detect the object from sensor data of a sensor array, and the object recognition circuitry configured to use at least one object tracking operation to track the object between successive object detection operations (Ichikawa, in Fig. 4 [reproduced here for convenience] S1 “detect Obstacle” & Col. 4 Ln. 35-50, discloses step S1, a relative position and a relative speed of an obstacle O such as a coming-on vehicle, relative to the vehicle are detected at a detection period of 100 msec by the radar device S1, in Step S3, the obstacle locus determining means M1 determines the locus of movement of the obstacle O, based on the relative position and the relative speed of the obstacle O detected by the radar device S1. Namely, each of the relative position and the relative speed of the obstacle O detected by the radar device S1, is comprised of a plurality of data provided at a time interval of 100 msec [i.e., object tracking operation to track the object between successive object detection operations]); 
calculating a relative velocity of the object with respect to the vehicle (Ichikawa, in Fig. 5 [reproduced here for convenience] “Relative speed”, Fig. 4 [reproduced here for convenience] & Col. 4 Ln. 35-50, discloses step S3, where the obstacle locus determining means M1 determines the locus of movement of the obstacle O, based on the relative position and the relative speed of the obstacle O detected by the radar device S1. Namely, each of the relative position and the relative speed of the obstacle O detected by the radar device S1, is comprised of a plurality of data provided at a time interval of 100 msec, as shown in FIG. 5 [reproduced here for convenience]); and
configuring the object recognition circuitry to  detection operations based on the relative velocity of the object;
wherein the object recognition circuitry is further configured  (Ichikawa, in Col. 1 Ln. 35-40, discloses that it is necessary to detect the obstacle at an interval or period as short as possible to determine the presence or absence of the possibility of collision accurately. Ichikawa, in Col. 4 Ln. 54-67 & Col. 5 Ln. 1-2, discloses that on the basis of the current values of the relative position and the relative speed of the obstacle O [i.e., operational context of the vehicle], determine a relative position and a relative speed of the obstacle O after a predetermined time from the time point when the current data has been obtained. Namely, if the predetermined time is set at a determined period Ts shorter than a detection period (100 msec) for the detection by the radar device S1 [i.e., intervals between successive object detection operations], the relative position and the relative speed of the obstacle O for a time of 100 msec from the time point when the current data has been obtained to a time point when the next data will be obtained, can be determined finely at every determination period Ts shorter than 100 msec. The length of the determination period Ts is determined at Step S9).
Ichikawa does not disclose to adjust the intervals between the successive object detection operations based on: (i) a capture rate of the sensor data, (ii) a distance difference of the object over adjacent captures of the sensor data.
Tachibana teaches, in ¶41, that is was old and well known at the time of filing in the art of vehicle distance sensing and control systems to adjust the intervals between the successive object detection operations based on: (i) a capture rate of the sensor data, (ii) a distance difference of the object over adjacent captures of the sensor data (Tachibana, in Fig. 3 & ¶41, discloses a control method for dynamically controlling a frame rate of a distance detection device [i.e., to adjust the intervals between the successive object detection operations], by determining a frame rate in a current frame  [i.e., capture rate of the sensor data]  based on a distance relative to an object detected in an immediately preceding frame [i.e., distance difference of the object over adjacent captures] with a distance detection device).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Ichikawa in view of Tachibana, as both inventions are directed to the same field of endeavor - vehicle distance sensing and control and the combination would provide for moderating the degradation of detection accuracy (see at least Tachibana’s ¶41).

As per claim 49, Ichikawa as modified by Tachibana teaches the non-transitory machine-readable medium of claim 47, accordingly, the rejection of claim 47 above is incorporated. Ichikawa further teaches wherein the sensor array includes a radar sensor, and wherein detecting the object ahead of the vehicle comprises:
obtaining a radar scan from the radar sensor (Ichikawa, in Fig. 3 [reproduced here for convenience], discloses “Radar Device” (S1), and in Col. 3 Ln. 65-67 & Col. 4 Ln. 1-2, discloses the radar device S1 scans a detection area ahead of the vehicle bod at a detection period of 100 msec by the laser beams or the millimeter wave and hence, information about the obstacle O is obtained at every detection period of 100 msec); and
performing, during the object detection operation, object recognition on the radar scan to detect the object (Ichikawa, in Fig. 4 [reproduced here for convenience], discloses S1 “detect Obstacle”, and in Col. 4 Ln. 35-50: First, at Step S1, discloses a relative position and a relative speed of an obstacle O such as a coming-on vehicle, relative to the vehicle are detected at a detection period of 100 msec by the radar device S1. Namely, each of the relative position and the relative speed of the obstacle O detected by the radar device S1, is comprised of a plurality of data provided at a time interval of 100 msec).
























Claims 27, 29, 39, 41, 48 & 50 are rejected under 35 USC §103 as being unpatentable over Ichikawa (US 6,408,247 B1) as modified by Tachibana (US 2015/0285623 A1) and further in view of Patent Publication No. CN107202983A to Liu Guoqing (hereinafter “Guoqing”), which is found in the IDS submitted on 03/18/2020 
The rejections below are based on the machine translation of the Guoqing’s reference a copy of which is attached to the Non Final Office Action as also indicated in the 892 form mailed on 02/23/2022.

As per claim 27, Ichikawa as modified by Tachibana teaches the system of claim 26, accordingly, the rejection of claim 26 above is incorporated. Ichikawa as modified by Tachibana does not disclose, which Guoqing; being analogous art; discloses wherein the sensor array includes a visible light camera, and wherein the object detection operation includes:
obtaining an image from the visible light camera (Guoqing, in Fig. 3 [reproduced here for convenience] & ¶[0009], discloses acquiring an environment image and a target image in front of the vehicle by using a vehicle-mounted camera); and
performing, during the object detection operation, object recognition on the image to detect the object (Guoqing, in Fig. 3 & ¶¶[0084]-[0099], discloses a block diagram of an automatic braking system based on image recognition and millimeter wave radar fusion. An automatic braking system based on image recognition and millimeter wave radar fusion comprises a millimeter wave radar module 101, a vehicle-mounted camera module 102, a semantic segmentation processing module 103, a weighting fusion module 104, a calculation module 105 and a control module 106; the millimeter wave radar module 101 is used for acquiring a target radar image in front of the vehicle and the distance from the target to the vehicle; the vehicle-mounted camera module 102 is used for acquiring an environment image and a target image in front of the vehicle; the semantic segmentation processing module 103 is configured to process the target radar image, the environment image, and the target image by using semantic segmentation based on deep learning; the weighted fusion module 104 is configured to perform weighted fusion on the processed target radar image, the processed environment image, and the processed target image, and calculate a distance, a speed, and an acceleration between the vehicle and the target according to image information of the weighted fusion; the calculation module 105 is configured to calculate predicted time for collision between the vehicle and the target according to the distance, the speed, and the acceleration between the vehicle and the target).

    PNG
    media_image4.png
    671
    849
    media_image4.png
    Greyscale

Guoqing’s Fig. 3 (emphasis added)

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Ichikawa & Tachibana in view of Guoqing, as all inventions are directed to the same field of endeavor - estimated collision time with detected objects ahead based on object recognition and millimeter-wave radar and the combination would provide for improving the driving safety degree (see at least Guoqing’s Abstract & ¶¶[0001]-[0005]).

As per claim 29, Ichikawa as modified by Tachibana teaches the system of claim 26, accordingly, the rejection of claim 26 above is incorporated. Ichikawa as modified by Tachibana does not disclose, which Guoqing; being analogous art; discloses wherein to calculate the relative velocity of the object, the processor subsystem is to:
identify a current operating scenario of the vehicle (Guoqing, in Fig. 1, Fig. 3 &  ¶¶[0075]-[0099], discloses, in step S150, the predicted time to collision between the host vehicle and the target is calculated [i.e., current operating scenario] based on the distance, velocity, and acceleration between the host vehicle and the target … the drivable area [i.e., current operating scenario] is separated from the background image by means of deep learning semantic segmentation, then the images acquired based on the vehicle-mounted camera and the images acquired by the millimeter wave radar are combined for weighted fusion … the semantic segmentation processing module 103 is configured to process the target radar image, the environment image, and the target image by using semantic segmentation based on deep learning);
assign weights to the sensor data from the sensor array based on the current operating scenario to create weighted sensor data (Guoqing, in Fig. 3 &  ¶¶[0084]-[0099], discloses the weighted fusion module 104 is configured to perform weighted fusion on the processed target radar image, the processed environment image, and the processed target image); and
calculate the relative velocity of the object ahead of the vehicle using the weighted sensor data (Guoqing, in Fig. 3 &  ¶¶[0084]-[0099], discloses the weighted fusion module 104 is configured to perform weighted fusion on the processed target radar image, the processed environment image, and the processed target image, and calculate a distance, a speed, and an acceleration between the vehicle and the target according to image information of the weighted fusion … The weighted fusion module 104 is further configured to dynamically adjust the weights of the target radar image, the environment image, and the target image).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Ichikawa & Tachibana in view of Guoqing, as all inventions are directed to the same field of endeavor - estimated collision time with detected objects ahead based on object recognition and millimeter-wave radar and the combination would provide for improving the driving safety degree (see at least Guoqing’s Abstract & ¶¶[0001]-[0005]).

As per claim 39, Ichikawa as modified by Tachibana teaches the method of claim 38, accordingly, the rejection of claim 38 above is incorporated. Ichikawa as modified by Tachibana Ichikawa does not disclose, which Guoqing; being analogous art; discloses wherein the sensor array includes a visible light camera, and wherein detecting the object ahead of the vehicle comprises:
obtaining an image from the visible light camera (Guoqing, in Fig. 3 [reproduced here for convenience] & ¶[0009], discloses acquiring an environment image and a target image in front of the vehicle by using a vehicle-mounted camera); and
performing, during the object detection operation, object recognition on the image to detect the object (Guoqing, in Fig. 3 & ¶¶[0084]-[0099], discloses a block diagram of an automatic braking system based on image recognition and millimeter wave radar fusion. An automatic braking system based on image recognition and millimeter wave radar fusion comprises a millimeter wave radar module 101, a vehicle-mounted camera module 102, a semantic segmentation processing module 103, a weighting fusion module 104, a calculation module 105 and a control module 106; the millimeter wave radar module 101 is used for acquiring a target radar image in front of the vehicle and the distance from the target to the vehicle; the vehicle-mounted camera module 102 is used for acquiring an environment image and a target image in front of the vehicle; the semantic segmentation processing module 103 is configured to process the target radar image, the environment image, and the target image by using semantic segmentation based on deep learning; the weighted fusion module 104 is configured to perform weighted fusion on the processed target radar image, the processed environment image, and the processed target image, and calculate a distance, a speed, and an acceleration between the vehicle and the target according to image information of the weighted fusion; the calculation module 105 is configured to calculate predicted time for collision between the vehicle and the target according to the distance, the speed, and the acceleration between the vehicle and the target).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Ichikawa & Tachibana in view of Guoqing, as all inventions are directed to the same field of endeavor - estimated collision time with detected objects ahead based on object recognition and millimeter-wave radar and the combination would provide for improving the driving safety degree (see at least Guoqing’s Abstract & ¶¶[0001]-[0005]).

As per claim 41, Ichikawa as modified by Tachibana teaches the method of claim 38, accordingly, the rejection of claim 38 above is incorporated. Ichikawa as modified by Tachibana does not disclose, which Guoqing; being analogous art; discloses wherein calculating the relative velocity of the object comprises:
identifying a current operating scenario of the vehicle (see Guoqing Fig. 1, Fig. 3 &  ¶¶[0075]-[0099]: In step S150, the predicted time to collision between the host vehicle and the target is calculated [current operating scenario] based on the distance, velocity, and acceleration between the host vehicle and the target … the drivable area [current operating scenario] is separated from the background image by means of deep learning semantic segmentation, then the images acquired based on the vehicle-mounted camera and the images acquired by the millimeter wave radar are combined for weighted fusion … the semantic segmentation processing module 103 is configured to process the target radar image, the environment image, and the target image by using semantic segmentation based on deep learning);
assigning weights to the sensor data from the sensor array based on the current operating scenario to create weighted sensor data (Guoqing, in Fig. 3 &  ¶¶[0084]-[0099], discloses the weighted fusion module 104 is configured to perform weighted fusion on the processed target radar image, the processed environment image, and the processed target image); and
calculating the relative velocity of the object ahead of the vehicle using the weighted sensor data (Guoqing, in Fig. 3 &  ¶¶[0084]-[0099], discloses the weighted fusion module 104 is configured to perform weighted fusion on the processed target radar image, the processed environment image, and the processed target image, and calculate a distance, a speed, and an acceleration between the vehicle and the target according to image information of the weighted fusion … The weighted fusion module 104 is further configured to dynamically adjust the weights of the target radar image, the environment image, and the target image).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Ichikawa & Tachibana in view of Guoqing, as all inventions are directed to the same field of endeavor - estimated collision time with detected objects ahead based on object recognition and millimeter-wave radar and the combination would provide for improving the driving safety degree (see at least Guoqing’s Abstract & ¶¶[0001]-[0005]).

As per claim 48, Ichikawa as modified by Tachibana teaches the non-transitory machine-readable medium of claim 47, accordingly, the rejection of claim 47 above is incorporated. Ichikawa as modified by Tachibana Ichikawa does not disclose, which Guoqing; being analogous art; discloses wherein the sensor array includes a visible light camera, and wherein detecting the object ahead of the vehicle comprises:
obtaining an image from the visible light camera (Guoqing, in Fig. 3 [reproduced here for convenience] & ¶[0009], discloses acquiring an environment image and a target image in front of the vehicle by using a vehicle-mounted camera); and
performing, during the object detection operation, object recognition on the image to detect the object (Guoqing, in Fig. 3 & ¶¶[0084]-[0099], discloses a block diagram of an automatic braking system based on image recognition and millimeter wave radar fusion. An automatic braking system based on image recognition and millimeter wave radar fusion comprises a millimeter wave radar module 101, a vehicle-mounted camera module 102, a semantic segmentation processing module 103, a weighting fusion module 104, a calculation module 105 and a control module 106; the millimeter wave radar module 101 is used for acquiring a target radar image in front of the vehicle and the distance from the target to the vehicle; the vehicle-mounted camera module 102 is used for acquiring an environment image and a target image in front of the vehicle; the semantic segmentation processing module 103 is configured to process the target radar image, the environment image, and the target image by using semantic segmentation based on deep learning; the weighted fusion module 104 is configured to perform weighted fusion on the processed target radar image, the processed environment image, and the processed target image, and calculate a distance, a speed, and an acceleration between the vehicle and the target according to image information of the weighted fusion; the calculation module 105 is configured to calculate predicted time for collision between the vehicle and the target according to the distance, the speed, and the acceleration between the vehicle and the target).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Ichikawa & Tachibana in view of Guoqing, as all inventions are directed to the same field of endeavor - estimated collision time with detected objects ahead based on object recognition and millimeter-wave radar and the combination would provide for improving the driving safety degree (see at least Guoqing’s Abstract & ¶¶[0001]-[0005]).

As per claim 50, Ichikawa as modified by Tachibana teaches the non-transitory machine-readable medium of claim 47, accordingly, the rejection of claim 47 above is incorporated. Ichikawa as modified by Tachibana does not disclose, which Guoqing; being analogous art; discloses wherein calculating the relative velocity of the object comprises:
identifying a current operating scenario of the vehicle (Guoqing, in Fig. 1, Fig. 3 &  ¶¶[0075]-[0099], discloses, in step S150, the predicted time to collision between the host vehicle and the target is calculated [i.e., current operating scenario] based on the distance, velocity, and acceleration between the host vehicle and the target … the drivable area [i.e., current operating scenario] is separated from the background image by means of deep learning semantic segmentation, then the images acquired based on the vehicle-mounted camera and the images acquired by the millimeter wave radar are combined for weighted fusion … the semantic segmentation processing module 103 is configured to process the target radar image, the environment image, and the target image by using semantic segmentation based on deep learning);
assigning weights to the sensor data from the sensor array based on the current operating
scenario to create weighted sensor data (Guoqing, in Fig. 3 &  ¶¶[0084]-[0099], discloses the weighted fusion module 104 is configured to perform weighted fusion on the processed target radar image, the processed environment image, and the processed target image); and
calculating the relative velocity of the object ahead of the vehicle using the weighted sensor data (Guoqing, in Fig. 3 &  ¶¶[0084]-[0099], discloses the weighted fusion module 104 is configured to perform weighted fusion on the processed target radar image, the processed environment image, and the processed target image, and calculate a distance, a speed, and an acceleration between the vehicle and the target according to image information of the weighted fusion … The weighted fusion module 104 is further configured to dynamically adjust the weights of the target radar image, the environment image, and the target image).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Ichikawa & Tachibana in view of Guoqing, as all inventions are directed to the same field of endeavor - estimated collision time with detected objects ahead based on object recognition and millimeter-wave radar and the combination would provide for improving the driving safety degree (see at least Guoqing’s Abstract & ¶¶[0001]-[0005]).











Claims 30 & 42 are rejected under 35 USC §103 as being unpatentable over Ichikawa (US 6,408,247 B1) as modified by Tachibana (US 2015/0285623 A1) and further in view of PG Pub. No. US 2004/0140143 A1 to Saeki et al. (hereinafter “Saeki”) 

As per claim 30, Ichikawa as modified by Tachibana teaches the system of claim 26, accordingly, the rejection of claim 26 above is incorporated. Ichikawa as modified by Tachibana Ichikawa does not disclose, which Saeki; being analogous art; discloses wherein to calculate the relative velocity of the object (Saeki, in Fig. 3, discloses “Calculate Relative Velocity Vr”), the processor subsystem is to:
calculate a first distance between the vehicle and the object in a first detection operation (Saeki, in Fig. 3 & ¶[0113], discloses the last value of the real following distance D [i.e., first distance]);
calculate a second distance between the vehicle and the object in a second detection operation (Saeki, in Fig. 3 & ¶[0113], discloses the current value of the real following distance D [i.e., second distance]);
calculate a difference between the first and second distances (Saeki, Fig. 3 & ¶[0113], discloses subtracting the last value of the real following distance D [i.e., first distance] from the current value of the real following distance D [i.e., second distance]); and
calculate the relative velocity as the difference divided by a time interval between the first and second detection operations (Saeki, in Fig. 3 & ¶[0113], discloses in S7, the relative velocity Vr is calculated by dividing a value obtained by subtracting [i.e., the difference] the last value of the real following distance D [i.e., first distance] from the current value of the real following distance D [i.e., second distance] by a time period of one cycle of the control cycle).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Ichikawa & Tachibana in view of Saeki, as all inventions are directed to the same field of endeavor – relative velocity calculation based on detected distance between an own vehicle and a front-vehicle that is running ahead of the own-vehicle and time period of control cycle and the combination would provide for convenience of the relative velocity calculation to control a follow distance without giving an uncomfortable feel to a driver of a vehicle (see at least Saeki’s ¶[0017] & ¶[0113]).

As per claim 42, Ichikawa as modified by Tachibana teaches the method of claim 38, accordingly, the rejection of claim 38 above is incorporated. Ichikawa as modified by Tachibana Ichikawa does not disclose, which Saeki; being analogous art; discloses wherein calculating the relative velocity of the object (Saeki, in Fig. 3, discloses “Calculate Relative Velocity Vr”) comprises:
calculating a first distance between the vehicle and the object in a first detection operation (Saeki, in Fig. 3 & ¶[0113], discloses the last value of the real following distance D [i.e., first distance]);
calculating a second distance between the vehicle and the object in a second detection operation (Saeki, in Fig. 3 & ¶[0113], discloses the current value of the real following distance D [i.e., second distance]);
calculating a difference between the first and second distances (Saeki, Fig. 3 & ¶[0113], discloses subtracting the last value of the real following distance D [i.e., first distance] from the current value of the real following distance D [i.e., second distance]); and
calculating the relative velocity as the difference divided by a time interval between the first and second detection operations (Saeki, in Fig. 3 & ¶[0113], discloses in S7, the relative velocity Vr is calculated by dividing a value obtained by subtracting [i.e., the difference] the last value of the real following distance D [i.e., first distance] from the current value of the real following distance D [i.e., second distance] by a time period of one cycle of the control cycle).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Ichikawa & Tachibana in view of Saeki, as all inventions are directed to the same field of endeavor – relative velocity calculation based on detected distance between an own vehicle and a front-vehicle that is running ahead of the own-vehicle and time period of control cycle and the combination would provide for convenience of the relative velocity calculation to control a follow distance without giving an uncomfortable feel to a driver of a vehicle (see at least Saeki’s ¶[0017] & ¶[0113]).


















Claims 35-37 are rejected under 35 USC §103 as being unpatentable over Ichikawa (US 6,408,247 B1) as modified by Tachibana (US 2015/0285623 A1) and further in view of PG Pub. No. US 2011/0103643 A1 to Salsman et al. (hereinafter “Salsman”) 

As per claim 35, Ichikawa as modified by Tachibana teaches the system of claim 26, accordingly, the rejection of claim 26 above is incorporated. Ichikawa further teaches wherein the processor subsystem is to:
when the relative velocity is zero, use a pre-trained model to predict a time interval until a moving object is likely to appear (Ichikawa, Col. 1 Ln. 35-40, discloses that it is necessary to detect the obstacle at an interval or period as short as possible [implies pre-trained model to predict a time interval] to determine the presence [i.e., moving object is likely to appear] or absence [implies when the relative velocity is zero] of the possibility of collision accurately, and see Col. 4 Ln. 54-67 & Col. 5 Ln. 1-2: on the basis of the current values of the relative position and the relative speed of the obstacle O … it is possible to determine a relative position and a relative speed of the obstacle O after a predetermined time [i.e., pre-trained model to predict a time interval] from the time point when the current data has been obtained. Namely, if the predetermined time is set at a determined period Ts shorter than a detection period (100 msec) for the detection by the radar device S1, the relative position and the relative speed of the obstacle O for a time of 100 msec from the time point when the current data has been obtained to a time point when the next data will be obtained, can be determined finely at every determination period Ts shorter than 100 msec. The length of the determination period Ts is determined at Step S9); and
Ichikawa & Tachibana does not explicitly disclose to  pause the object detection and object tracking operations for the time interval.
Salsman teaches, in ¶¶15-40, that is was old and well known at the time of filing in the art of object detection and tracking to pause the object detection and object tracking operations for the time interval (Salsman, in ¶¶[0015]-[0040], discloses that image processing and data formatting circuitry 16 may be used to perform image preprocessing functions. The image preprocessing functions that may be performed by circuitry 16 include … motion detection, object tracking, … object recognition … device 10 can tum off a graphical processing unit (GPU) and/or central processing unit (CPU) to place device 10 into a full sleep [pause] or hibernate mode …  camera module 12 can electronically initiate a restart of device 10 and thereby automatically return device 10 to full power operation … device 10 may enter a power saving mode and imaging system 12 may begin or continue imaging operations. If desired, imaging system 12 may use camera sensor 14 to capture images at pre-defined intervals. Camera sensor 14 may capture an image every one-thirtieth of a second, every one-fifteenth of a second, every one-eighth of a second, every quarter-second, every half-second, every second, every two seconds, or at any other suitable interval … device 10 may be consuming power at power level 34 prior to time t1. Prior to time t1 , device 10 may be turned off or operating in a power saving mode).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Ichikawa & Tachibana in view of Salsman, as all inventions are directed to the same field of endeavor – object detection sensors and circuitry to track the motion of an object in the images and the combination would provide for the determination of progressive series of power saving modes that include slowing down the frame rate of the sensors and returning the device to full power operation from any number of power saving modes (see at least Salsman’s ¶¶[0020]-[0023]).

As per claim 36, Ichikawa as modified by Tachibana & Salsman teaches the system of claim 35, accordingly, the rejection of claim 35 above is incorporated. Ichikawa & Tachibana does not explicitly disclose, which Salsman; being analogous art; discloses wherein to pause the object detection and object tracking operations, the processor subsystem is to:
power off the object recognition circuitry for the time interval (Salsman, in ¶¶[0015]-[0040], discloses that image processing and data formatting circuitry 16 may be used to perform image preprocessing functions. The image preprocessing functions that may be performed by circuitry 16 include … motion detection, object tracking, … object recognition … device 10 can tum off a graphical processing unit (GPU) and/or central processing unit (CPU) to place device 10 into a full sleep or hibernate mode …  camera module 12 can electronically initiate a restart of device 10 and thereby automatically return device 10 to full power operation … device 10 may enter a power saving mode and imaging system 12 may begin or continue imaging operations. If desired, imaging system 12 may use camera sensor 14 to capture images at pre-defined intervals. Camera sensor 14 may capture an image every one-thirtieth of a second, every one-fifteenth of a second, every one-eighth of a second, every quarter-second, every half-second, every second, every two seconds, or at any other suitable interval … device 10 may be consuming power at power level 34 prior to time t1. Prior to time t1, device 10 may be turned off or operating in a power saving mode).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Ichikawa & Tachibana in view of Salsman, as all inventions are directed to the same field of endeavor – object detection sensors and circuitry to track the motion of an object in the images and the combination would provide for the determination of progressive series of power saving modes that include slowing down the frame rate of the sensors and returning the device to full power operation from any number of power saving modes (see at least Salsman’s ¶¶[0020]-[0023]).

As per claim 37, Ichikawa as modified by Tachibana & Salsman teaches the system of claim 35, accordingly, the rejection of claim 35 above is incorporated. Ichikawa & Tachibana does not explicitly disclose, which Salsman; being analogous art; discloses wherein to pause the object detection and object tracking operations, the processor subsystem is to:
hibernate the object recognition circuitry for the time interval (Salsman, in Fig. 2 & ¶¶[0015]-[0040], discloses the image processing and data formatting circuitry 16 may be used to perform image preprocessing functions. The image preprocessing functions that may be performed by circuitry 16 include … motion detection, object tracking, … object recognition … device 10 can tum off a graphical processing unit (GPU) and/or central processing unit (CPU) to place device 10 into a full sleep or hibernate mode …  camera module 12 can electronically initiate a restart of device 10 and thereby automatically return device 10 to full power operation … device 10 may enter a power saving mode and imaging system 12 may begin or continue imaging operations. If desired, imaging system 12 may use camera sensor 14 to capture images at pre-defined intervals. Camera sensor 14 may capture an image every one-thirtieth of a second, every one-fifteenth of a second, every one-eighth of a second, every quarter-second, every half-second, every second, every two seconds, or at any other suitable interval … device 10 may be consuming power at power level 34 prior to time t1. Prior to time t1, device 10 may be turned off or operating in a power saving mode).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Ichikawa & Tachibana in view of Salsman, as all inventions are directed to the same field of endeavor – object detection sensors and circuitry to track the motion of an object in the images and the combination would provide for the determination of progressive series of power saving modes that include slowing down the frame rate of the sensors and returning the device to full power operation from any number of power saving modes (see at least Salsman’s ¶¶[0020]-[0023]).

Allowable Subject Matter
Claims 32-34, 44-46 & 51-52 are objected to as being dependent upon a rejected base claim (see Page 38 of the Non-Final office action mailed on 02/23/2022), but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911. The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.



/T.E./Examiner, Art Unit 3661          

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661